Citation Nr: 1632563	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  11-24 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bilateral eye disability, to include conjunctivitis, to include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for a bilateral eye disability, to include conjunctivitis, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967, including service in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2008 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO).  The August 2008 rating decision found that no new and material evidence had been submitted to reopen a previously denied claim for service connection for conjunctivitis, and the September 2009 rating decision denied service connection for conjunctivitis.  

A Board hearing was held in May 2016 before the undersigned at the central office in Washington, D.C., and the transcript is of record.  

The Board must initially determine whether new and material evidence has been submitted to reopen the claim for service connection prior to addressing the claim on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issue of entitlement to service connection for a bilateral eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  In October 1967, the RO denied service connection for bilateral conjunctivitis.  The Veteran was notified of this decision and he did not perfect an appeal.

2.  Evidence received since the October 1967 decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for a bilateral eye disability.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 3.159, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is reopening the claim for service connection for a bilateral eye disability, the claim to reopen is substantiated and there are no further actions necessary on the part of VA to notify or assist with respect to this claim.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

New and Material Evidence

The Veteran first applied for service connection for conjunctivitis in June 1967.  His claim was disallowed by rating action in October 1967 because it was found to be a constitutional or development abnormality, which was not considered a disability under the law.  The Veteran did not perfect an appeal of the determination and it became final.  38 C.F.R. § 20.1103.

The Veteran sought to reopen a claim for the left eye in June 1984.  The RO sent him a letter on July 9, 1984 requesting he complete several forms.  The Veteran replied that no forms were enclosed and a subsequent letter enclosing the forms was sent July 27, 1984.   A separate notification letter dated July 26, 1984 indicated that to reopen the claim the Veteran needed to submit evidence including a statement from a physician who examined him in the prior year to provide the date of examination, complaints and diagnosis or alternatively a complete statement outlining the symptoms, frequency and severity of the disability and evidence to show the claimed condition existed continuously since discharge.  This letter advised the Veteran that if the evidence was not received within one year from the date of the letter, no benefits would be payable on the basis of the pending claim.  No further evidence was submitted and the RO considered the claim abandoned.  38 C.F.R. § 3.158.

In March 2008, the Veteran requested to reopen the claim for service connection for conjunctivitis.  In an August 2008 rating decision, the RO found that no new and material evidence had been submitted to reopen the previously denied claim for service connection for conjunctivitis, and in a September 2009 rating decision the RO denied service connection for conjunctivitis.  

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  However, a new theory of entitlement does not automatically reopen a previously denied claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (2005); see also Boggs v. Peake, 520 F.3d 1330, 1336   (Fed. Cir. 2008) (A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim).  A claim based upon the same factual basis may not be considered, unless the evidence supporting the Veteran's new theory of causation constitutes new and material evidence.  Boggs, 520 F. 3d at 1336.  All theories of entitlement that pertain to the same disability, or same benefit, constitute the same claim.  Roebuck v. Nicholson¸ 20 Vet. App. 307, 313 (2007).

In this case, the claim was previously denied because conjunctivitis was noted to be a constitutional or development abnormality, which was not considered a disability under the law.  Since then, a letter from the Veteran's ophthalmologist has been associated with the claims file, which states that the Veteran has a history of Salzmann's Nodular Degeneration in both corneas, which is known to have underlying environmental causes, including hot dry weather, and that the Veteran's history is significant for a past tropical assignment.  In addition, the Veteran testified in the May 2016 Board hearing that he had a double cornea transplant and cataract surgery on his left eye, which were due to his service-connected diabetes.  Accordingly, presumed credible, new and material evidence has been received to reopen the claim for a bilateral eye disability.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a bilateral eye disability is reopened.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014). 

The Veteran contends that he has an eye condition that was caused by his service in Vietnam and Korea.  He asserts that he went to sick call in Korea and wore a patch on his left eye for two weeks, that the sunlight in Vietnam caused his eyes to become red and watery, and he has had eye problems ever since that time.  See the March 2008 statement; May 2008 statement; November 2009 notice of disagreement.  Furthermore, in the May 2016 Board hearing, the Veteran testified that because of his service-connected diabetes mellitus, he had a double cornea transplant and cataract surgery of the left eye.

First it appears there are outstanding treatment records.  In this regard, the Veteran testified that he treated at Johns Hopkins Wilmer Ophthalmological Institute.  A letter from Dr. A. at the Wilmer Ophthalmological Institute indicated the Veteran was seen for follow up and a July 2009 VA treatment record noted that the Veteran saw Dr. A. at Wilmer for his corneas about every 4 months.  Complete treatment records from Wilmer have not been obtained.  

As discussed above, the Veteran is service connected for diabetes mellitus.  A July 2009 VA eye consult concluded that there was mild nonproliferative diabetic retinopathy of the right eye only; however, there was no follow up treatment for this and the condition has not appeared on subsequent active problem lists.  

Additionally, as noted by Dr. A.'s letter, the Veteran has been diagnosed with other eye disabilities.  Service treatment records show that in a June 1964 service enlistment examination, the Veteran's eyes were noted to have defective vision, but were otherwise clinically normal.  Throughout service, the Veteran reported having eye trouble.  In July 1964, he reported a burning sensation in the bilateral eyes.  In February 1965, he was seen for a corneal abrasion.  His eye was washed out and taped.  In April 1966, the Veteran's conjunctivitis was noted to have existed prior to service.  In September 1966, the Veteran was noted to have bilateral conjunctival effusion.  Between February and May 1967, the Veteran again reported eye trouble, including itchiness, irritation, and a watery discharge from the eyes.  He was treated for recurrent conjunctivitis and allergies.  In a June 1967 separation examination, the Veteran was noted to wear glasses and his eyes were found to be clinically normal.  The Board finds that the Veteran's statements and evidence of record meet the standard of McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), and a VA examination and medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and ask him to specify all medical care providers, including any private facilities, who have treated him for his claimed eye disability. The AOJ should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file. 

The AOJ should specifically seek records from Dr. A. at the Wilmer Ophthalmological Institute.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran where appropriate.

2. After any records requested above have been obtained, schedule the Veteran for a VA examination to determine the nature and likely etiology of any current disabilities of the eyes.  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed.

The VA examiner shall elicit from the Veteran and record a complete medical history and report detailed examination findings referable to the claimed lower extremities disabilities.  All current diagnoses shall be reported.  The examiner should provide opinions as to the following:

(a) clarify the current diagnoses related to the eyes.  

The examiner should comment upon the July 2009 VA eye consultation record.

(b) for any diagnosis provided opine whether it is at least as likely as not (a 50 percent or greater probability) that any current eye diagnosis is related to incident, injury, or event in active service; and

(c) whether it is at least as likely as not that any current eye disability is causally related to and or increased in severity by the Veteran's service-connected diabetes mellitus.  

A thorough rationale should be provided for all opinions expressed.

3.  After completing the above development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


